FILED
                                                                                                12/20/2016
                                                                                                12/21/2016
                                                                                                  Ed Smith
                                                                                           CLERK OF THE SUPREME COURT
                                          DA 16-0174                                            STATE OF MONTANA

                                                                                           Case Number: DA 16-0174

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2016 MT 334N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JESSIE WILLIAM MEACHAM,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DC-2014-298
                       Honorable Karen Townsend, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Martin W. Judnich, Vincent J. Pavlish, Judnich Law Office, Missoula,
                       Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Kirsten H. Pabst, Missoula County Attorney, Karla Painter, Deputy
                       County Attorney, Missoula, Montana



                                                    Submitted on Briefs: November 16, 2016

                                                               Decided: December 20, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Jessie Meacham appeals the Fourth Judicial District Court’s order denying his

motion to suppress evidence and to dismiss charges relating to his arrest for driving under

the influence. We affirm.1

¶3     Missoula County Deputy Sheriff Rebecca Birket observed Meacham’s vehicle

stuck in a snowbank behind a local saloon on February 27, 2014, at around 10:30 p.m.

She approached Meacham’s vehicle to see if she could render aid. Meacham initially

avoided eye contact with Deputy Birket and stared blankly straight ahead. Deputy Birket

testified that she got out of her patrol car and approached to within approximately three

feet of Meacham’s vehicle. She asked Meacham if he needed assistance. Meacham

opened his car door and responded, “I’m good.” During this brief interaction, Deputy

Birket noticed that Meacham slurred his words, that he smelled of alcohol, and that his

eyes were “glossy,” “watery,” and “red.”


1
   The appendix of appellant’s opening brief contained transcripts from hearings on October 17
and November 10, 2014. These transcripts were not made part of the District Court record
according to M. R. App. P. 8(1). Because both parties cited to these transcripts on appeal, and
because the transcripts appear to constitute authentic records of the proceedings, we rely on them
in part in our summary of the factual background of this case.
                                              2
¶4     Deputy Birket began looking around the rear of Meacham’s vehicle. As she did,

Meacham’s tires gained traction and he drove away. Deputy Birket yelled at him to stop.

He did not respond, so Deputy Birket pursued him in her patrol car. Meacham initially

eluded Deputy Birket, but another law enforcement officer stopped him. Deputy Birket

arrived and questioned Meacham, and Meacham admitted that he had been drinking.

Deputy Birket arrested Meacham.

¶5     The State charged Meacham with felony driving under the influence, obstructing a

peace officer, and driving while license suspended or revoked. Meacham moved to

suppress the evidence against him and to dismiss the charges. He argued that Deputy

Birket lacked particularized suspicion to justify her investigative stop of his vehicle.

¶6     The District Court denied Meacham’s motion. It reasoned that Deputy Birket

properly initiated contact with Meacham under the “community caretaker doctrine” and

that, while acting in her community caretaker capacity, she observed facts sufficient to

establish particularized suspicion that Meacham had been driving under the influence.

¶7     On appeal, Meacham concedes that Deputy Birket properly initiated contact with

him under the community caretaker doctrine. He contends, however, that her community

caretaker function ceased at the moment Meacham told her that he did not need her

assistance.   Meacham argues that Deputy Birket did not, at that point, possess

particularized suspicion of criminal wrongdoing.         He contends that her subsequent

interactions with him constituted an unlawful seizure. As a result, all the evidence she

obtained during that unlawful seizure should have been suppressed.

                                          3
¶8     We review a district court’s grant or denial of a motion to suppress to determine

whether the court’s findings of fact are clearly erroneous and whether those findings were

applied correctly as a matter of law. City of Missoula v. Moore, 2011 MT 61, ¶ 10,

360 Mont. 22, 251 P.3d 679. A district court’s finding that particularized suspicion exists

is a question of fact, which we review for clear error. City of Missoula, ¶ 10. We review

the grant or denial of a motion to dismiss in a criminal proceeding de novo to determine

whether the district court’s conclusion of law is correct. State v. Kant, 2016 MT 42, ¶ 11,

382 Mont. 239, 367 P.3d 726.

¶9     This Court recognizes the community caretaker doctrine, which serves as an

exception to the warrant requirement for seizures. State v. Spaulding, 2011 MT 204,

¶ 18, 361 Mont. 445, 259 P.3d 793. The doctrine allows a police officer to stop and

investigate when the officer reasonably suspects that “a citizen is in need of help or is in

peril.” State v. Lovegren, 2002 MT 153, ¶ 25, 310 Mont. 358, 51 P.3d 471. Once the

officer is “assured that the citizen is not in peril or is no longer in need of assistance or

that the peril has been mitigated, then any actions beyond that constitute a seizure which

must be justified by something other than the community caretaker doctrine, such as

particularized suspicion or probable cause.” Spaulding, ¶ 21.

¶10    Particularized suspicion requires that an officer possess: “(1) objective data and

articulable facts from which he or she can make certain reasonable inferences; and (2) a

resulting suspicion that the person to be stopped has committed, is committing, or is




                                          4
about to commit an offense.” Brunette v. State, 2016 MT 128, ¶ 17, 383 Mont. 458,

372 P.3d 476 (citing Brown v. State, 2009 MT 64, ¶ 20, 349 Mont. 408, 203 P.3d 842).

¶11   As Meacham acknowledges, the community caretaker doctrine permitted Deputy

Birket to initiate contact with Meacham to see if he needed assistance. Lovegren, ¶ 25.

Once Meacham assured Deputy Birket that he did not require her assistance, any further

actions by Deputy Birket constituted a seizure which needed to “be justified by

something other than the community caretaker doctrine, such as particularized

suspicion.” Spaulding, ¶ 21.

¶12   Deputy Birket’s testimony establishes that she had developed particularized

suspicion by the time Meacham assured her that he did not need her help. Deputy Birket

had observed Meacham’s car stuck in a snowbank behind a saloon at night. Meacham

avoided eye contact with her and was staring blankly straight ahead when she first

approached him.     During her conversation with Meacham, Deputy Birket noticed

numerous objective signs of intoxication. These observations constituted “articulable

facts” from which Deputy Birket made the reasonable inference that Meacham had

committed or was committing the offense of driving under the influence. See Brown,

¶ 20; Hulse v. DOJ, Motor Vehicle Div., 1998 MT 108, ¶ 40, 289 Mont. 1, 961 P.2d 75

(stating that a driver’s smell of alcohol, bloodshot and glassy eyes, and slurred speech

may establish particularized suspicion that the driver is intoxicated); State v. Marcial,

2013 MT 242, ¶¶ 5, 19, 371 Mont. 348, 308 P.3d 69 (holding that where an officer asked

defendant driver who nearly crashed his car if he was okay, and where the officer smelled

                                        5
alcohol on defendant among other signs of intoxication, the officer possessed

particularized suspicion that defendant had been driving under the influence). Deputy

Birket’s investigation and pursuit of Meacham after Meacham assured her that he did not

require assistance was thus “justified by something other than the community caretaker

doctrine”—particularized suspicion. Spaulding, ¶ 21.

¶13   The District Court’s conclusion that Deputy Birket possessed particularized

suspicion was not clearly erroneous. City of Missoula, ¶ 10. Because Deputy Birket

possessed particularized suspicion, the investigation that followed was lawful.    The

District Court thus correctly denied Meacham’s motion to suppress evidence and to

dismiss the charges. City of Missoula, ¶ 10; Kant, ¶ 11.

¶14   We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. This

appeal presents no constitutional issues, no issues of first impression, and does not

establish new precedent or modify existing precedent. The judgment is affirmed.



                                                /S/ BETH BAKER


We concur:

/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                                         6